IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-23,654-05


EX PARTE ROBERT LEE FULLER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 91-01794-P
 IN THE 203rd JUDICIAL DISTRICT COURT DALLAS COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to forty years' imprisonment.  The Fifth Court of Appeals affirmed his
conviction.  Fuller v. State, No. 05-91-00693-CR (Tex. App.-Dallas, delivered November 30, 1993,
pet. ref'd).
	After a review of the record, we find that Applicant's claim that challenge his parole review
is without merit.  Therefore, we deny relief.
	Applicant's other claims are dismissed as subsequent under Tex. Code Crim. Pro. Art.
11.07 §4.
Filed: March 7, 2012
Do not publish